                                                                                 FILED
                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA                          APR 1. 7 2020
                           SOUTHERN DIVISION
                                                                          ~M~~~
                                                                          US DIS I RT, EDNC
                                                                          BV              DEPCU(




UNITED STATES OF AMERICA                      )
                                              )
              v.                              )      INFORMATION
                                              )
JAMES BRYAN PETERSON                          )



      The United States charges that:

      Beginning on or about June 4, 2019, and continuing to on or about August 9,

2019, in the Eastern District of North Carolina and elsewhere, the defendant, JAMES

BRYAN PETERSON, caused K.O.M., an intimate partner, to travel in interstate and

foreign commerce by force, coercion, duress, and fraud, and while in the course of,

and as a result of, and to facilitate such conduct or travel, did commit an assault, a

crime of violence against K.O.M., in violation of Title 18, United States Code, Section

2261(a)(2).




ROBERT J. HIGDON, JR.
United States Attorney




Assistant United States Attorney




         Case 7:20-cr-00066-BO Document 1 Filed 04/17/20 Page 1 of 1
